Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 1 of 34




                   Exhibit 3
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 2 of 34




                         In The Matter Of:
             Darcy Corbitt, Destiny Clark, and Jane Doe v.
                        Hal Taylor, etc., et al.




                               Deena Pregno
                             November 14, 2018




         Baker Realtime Worldwide Court Reporting & Video
                        250 Commerce Street
                       Third Floor, Suite One
                   Montgomery, Alabama 36104
                      www.BakerRealtime.com




                           Original File 11-14-18 Deena Pregno.txt
                        Min-U-Script® with Word Index
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 3 of 34




                                                                       1

  1          IN THE UNITED STATES DISTRICT COURT

  2          FOR THE MIDDLE DISTRICT OF ALABAMA
  3                     NORTHERN DIVISION

  4

  5    CIVIL ACTION NO.: 2:18-CV-00091-MHT-GMB
  6

  7    DARCY CORBITT, DESTINY CLARK, and JANE DOE,

  8         Plaintiffs,
  9    V.
 10    HAL TAYLOR, in his official capacity as

 11    Secretary of the Alabama Law Enforcement
 12    Agency, et al.

 13         Defendants.

 14
 15               DEPOSITION OF DEENA PREGNO

 16                     November 14, 2018

 17

 18              Taken before Elaine Scott, CCR,

 19    Commissioner for the State of Alabama at

 20    Large, in the Law Offices of the Alabama

 21    Attorney General, 501 Washington Avenue,

 22    Montgomery, Alabama, on Thursday, November 14,

 23    2018, commencing at approximately 9:00 a.m.

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 4 of 34




                                                                       2

  1                   A P P E A R A N C E S

  2
  3    FOR THE PLAINTIFFS:

  4    AMERICAN CIVIL LIBERTIES UNION FOUNDATION

  5    Gabriel Arkles
  6    125 Broad Street

  7    18th Floor

  8    New York, New York 10004
  9
 10    ALABAMA CIVIL LIBERTIES UNION FOUNDATION

 11    Brock Boone
 12    Randall C. Marshall

 13    P.O. Box 6179

 14    Montgomery, Alabama 36106
 15

 16    FOR THE DEFENDANTS:

 17    OFFICE OF THE ATTORNEY GENERAL, STATE OF

 18    ALABAMA

 19    Brad A. Chynoweth

 20    501 Washington Avenue

 21    Montgomery, Alabama 36130

 22

 23

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 5 of 34




                                                                       3

  1           A P P E A R A N C E S (continued)

  2
  3    ALSO PRESENT:

  4    Meredith Barnes

  5
  6    COURT REPORTER:

  7    BAKER REALTIME WORLDWIDE REPORTING & VIDEO

  8    Elaine Scott
  9    250 Commerce Street
 10    Third Floor, Suite One

 11    Montgomery, Alabama 36104
 12

 13

 14
 15

 16

 17

 18

 19

 20

 21

 22

 23

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 6 of 34




                                                                   26

  1    approximate date of when you think this policy

  2    was most recently reviewed?
  3             A.   Late 2015 or early 2016.

  4             Q.   Okay.   Are there any other written

  5    or unwritten policies currently in effect
  6    regarding sex designations on Alabama driver's

  7    licenses?

  8             A.   No.
  9             Q.   And was this policy, the most
 10    recent policy, issued under your authority?

 11             A.   Yes.
 12             Q.   Did you personally approve this

 13    policy before it went into effect?

 14             A.   Yes.
 15             Q.   I'm now going to show you what's

 16    marked as Plaintiff's Exhibit 4.          Can you tell

 17    us what this policy is?

 18             A.   It's policy order 63, revised date

 19    July 1, 2015.

 20             Q.   So is this the policy that was in

 21    effect most recently before the one that you

 22    just reviewed that was D2?

 23             A.   Yes.

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 7 of 34




                                                                   35

  1              A.   I don't know.

  2              Q.   Did the policy from 2004 at some
  3    point change into the unwritten procedure that

  4    you described to me?

  5              A.   Yes.
  6              Q.   When did that change happen?

  7              A.   I don't know.

  8              Q.   How did that change happen?
  9              A.   I don't know.
 10              Q.   Why did that change happen?

 11              A.   Which change?
 12              Q.   The change from the policy in 2004

 13    to the unwritten procedure?

 14              A.   I guess to allow more latitude for
 15    people requesting.

 16              Q.   In what way does the unwritten

 17    procedure -- sorry.       I should say in what way

 18    did the unwritten procedure provide more

 19    latitude than the policy from 2004?

 20              A.   Well, I'm not sure what the policy

 21    was in 2004.      I'm going off of the 2012

 22    policy.

 23              Q.   Was the policy in -- I'm sorry.

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 8 of 34




                                                                   39

  1              Q.   Was anyone involved other than the

  2    legal unit?
  3              A.   I would have to say someone from

  4    the medical unit.

  5              Q.   And would anyone aside from the
  6    legal unit and someone from the medical unit

  7    have been involved?

  8              A.   Probably the driver's license
  9    division chief and at the time director of
 10    public safety.

 11              Q.   Under whose authority was it
 12    issued?

 13              A.   The director of public safety and

 14    the driver's license division.
 15              Q.   Do you know who the director of

 16    public safety was at that time?

 17              A.   No.

 18              Q.   Who was consulted in the process of

 19    developing this policy?

 20              A.   I can't be completely sure because

 21    I was not there, but I would say medical unit

 22    personnel and legal.

 23              Q.   And were there particular

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 9 of 34




                                                                   40

  1    individuals or positions within the medical

  2    unit who would have been consulted?
  3             A.   Just those people that handled the

  4    request.

  5             Q.   Okay.   So the people in the medical
  6    unit who responded to individual requests --

  7             A.   Correct.

  8             Q.   -- to change sex designation --
  9             A.   Correct.
 10             Q.   -- would have been consulted in the

 11    process?
 12             A.   Correct.

 13             Q.   Do you know if the medical advisory

 14    board was involved?
 15             A.   I do not know.

 16             Q.   Do you have any reason to think

 17    that the medical advisory board was involved?

 18             A.   I do not.

 19             Q.   Who would have had the final say in

 20    what the policy was?

 21             A.   I would think the director and the

 22    legal unit would be collaborative.

 23             Q.   Okay.   So ultimately the director

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 10 of 34




                                                                    41

   1   of public -- of the Department of Public

   2   Safety and the legal department would have to
   3   come to an agreement?

   4            A.   Correct.

   5            Q.   Okay.    What problems did the policy
   6   seek to address?

   7            A.   A formal procedure for handling

   8   those requests.
   9            Q.   Okay.    So one goal of creating the
  10   policy was to have a formal procedure; is that

  11   correct?
  12            A.   And consistency.

  13            Q.   Okay.    So another goal was to

  14   create more consistency in how ALEA responded
  15   to these requests; is that right?

  16            A.   Right.

  17            Q.   Were there any other goals in

  18   creating this policy?

  19            A.   Not to my knowledge.

  20            Q.   Were there meetings about

  21   developing the policy?

  22            A.   I don't know.

  23            Q.   Are you aware of any notes or

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 11 of 34




                                                                    42

   1   records taken from meetings about the

   2   development of the policy?
   3             A.   No.

   4             Q.   Were any constraints taken into

   5   account in creating the policy?
   6             A.   Can you be more specific?        What do

   7   you mean by constraints?

   8             Q.   When ALEA was developing its
   9   policy, did they consider any limitations on
  10   resources or programmatic needs that would

  11   limit what they could do with the policy?
  12             A.   I'm not sure.     It was -- the policy

  13   was established based on the state statute for

  14   changing the gender on a birth certificate.
  15   That's what it was modeled after.

  16             Q.   Okay.   Before settling on modeling

  17   the state statute for birth certificates, did

  18   ALEA consider any other options for the

  19   policy?

  20             A.   Not that I'm aware of.

  21             Q.   Why not?

  22             A.   I don't know.

  23             Q.   Why did ALEA choose to model the

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 12 of 34




                                                                    43

   1   policy after the state birth certificate

   2   statute?
   3             A.   We wanted to be consistent in how

   4   we operated as a state.

   5             Q.   And why was consistency with how
   6   the state operated for birth certificates

   7   important?

   8             A.   Because if we were going to require
   9   an amended birth certificate, we wanted to
  10   make sure we were handling it in the right

  11   manner.
  12             Q.   What does the right manner mean?

  13             A.   We want an amended birth

  14   certificate which follows Alabama statutes, so
  15   we wanted to be in line with what their

  16   requirements were.

  17             Q.   Was the understanding of ALEA at

  18   the time that it was bound to follow the

  19   statute regarding birth certificates?

  20             A.   No.

  21             Q.   Was it the understanding of ALEA at

  22   the time that it would be desirable to follow

  23   the statute as far as birth certificates?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 13 of 34




                                                                    44

   1            A.   Well, basically -- let me clarify.

   2   ALEA is a law enforcement agency.           Although we
   3   submit -- we produce a driver's license, it's

   4   also an official identity document.            And as

   5   law enforcement we want to ensure the
   6   information that is on the card is correct,

   7   and so we want to make sure the information

   8   we're providing to law enforcement officers,
   9   correctional agencies, emergency responders,
  10   when you question someone -- when a male

  11   officer questions a female subject normally
  12   they have more than themselves in a room so

  13   they can't allege that there's no impropriety

  14   going on.     So that's why we wanted to make
  15   sure we were in line on the handling of the

  16   subject as a law enforcement professional.              If

  17   you detain someone or arrest them as far as

  18   booking procedures and things like that, it's

  19   upon us to let them know the right procedures.

  20            Q.   So at the time that this policy was

  21   created in 2012, did ALEA consider the impact

  22   of this policy on arrest and booking

  23   procedures?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 14 of 34




                                                                    45

   1             A.   I don't -- I'm not sure if they did

   2   or not.
   3             Q.   So just sticking again just to the

   4   time before the creation of this policy, in

   5   the course of creating this policy, what
   6   considerations went into ALEA's decision to

   7   adopt this policy as opposed to some other?

   8             A.   What the state requires for amended
   9   birth certificates.
  10             Q.   Okay.   Were there any other

  11   considerations that ALEA took into account at
  12   that time?

  13             A.   Not that I'm aware of.

  14             Q.   Are you aware of any debate that
  15   concerned -- that concerned the development of

  16   the policy prior to 2012?

  17             A.   No.

  18             Q.   Were there any conflicting views

  19   that had to be resolved at that time?

  20             A.   Not to my knowledge.

  21             Q.   When the policy was most recently

  22   revised in 2016, what was that process?

  23             A.   We had it vetted through legal.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 15 of 34




                                                                    46

   1   And we changed it to an and/or instead of

   2   requiring both documents.
   3             Q.   Just to clarify, so in 2012 did it

   4   require -- did the policy require both

   5   documents?
   6             A.   Amended birth certificate along

   7   with documentation on letterhead from the

   8   physician.
   9             Q.   And so then in the 2016 version it
  10   says and/or to indicate that either one of

  11   those documents is sufficient?
  12             A.   Correct.

  13             Q.   Okay.   Who was involved in making

  14   that decision?
  15             A.   It would be me, the legal unit, and

  16   the medical unit personnel.

  17             Q.   Who in the medical unit was

  18   involved?

  19             A.   Jeannie Eastman.

  20             Q.   Who were the people from the legal

  21   unit?

  22             A.   I'm not -- I would -- I think

  23   Jessica Sanders was involved.

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 16 of 34




                                                                    47

   1            Q.   And you think there may have been

   2   other people who were involved from legal?
   3            A.   I don't know who else.

   4            Q.   Okay.    And what was your goal in

   5   revising policy order 63?
   6            A.   Giving them more latitude.

   7            Q.   And why was it important to give

   8   more latitude?
   9            A.   To be more -- you know, give them
  10   the ability to get what they want.

  11            Q.   And were there any reasons why you
  12   wanted to make it easier for people to get

  13   what they wanted?

  14            A.   To be reasonable.       And as long as
  15   they're following procedure.

  16            Q.   And was anyone aside from you,

  17   Jeannie Eastman, and maybe Jessica Sanders or

  18   someone else from the legal unit involved in

  19   the most recent revision?

  20            A.   No.

  21            Q.   Were there any other goals that you

  22   had in mind in creating this policy?

  23            A.   No.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 17 of 34




                                                                    48

   1            Q.   Did you consider other options

   2   aside from the current policy before
   3   implementing it?

   4            A.   No.

   5            Q.   Did you consider any other states'
   6   procedures for changing the sex designation on

   7   a license before revising the policy?

   8            A.   No.
   9            Q.   Why not?
  10            A.   We wanted to stay consistent with

  11   Alabama -- the State of Alabama's birth
  12   certificate procedure.

  13            Q.   Did you consider federal government

  14   policy for changing designations on passports
  15   when you were creating this policy?

  16            A.   No.

  17            Q.   Why not?

  18            A.   We just didn't.

  19            Q.   I'm going to show you a document

  20   that is labeled Plaintiff's Exhibit 8.            This

  21   is Bates number D338 through -- it's actually

  22   D at 337 through D at 380.         And could you --

  23   first, could you read the cover email?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 18 of 34




                                                                    55

   1   circumstances that you can think of where a

   2   legitimate Alabama license could prove that
   3   you are who you say you are and a legitimate

   4   U.S. passport could not?

   5             A.   Correct.
   6             Q.   Okay.   And do driver's licenses for

   7   other states serve for identification as well?

   8             A.   Yes.
   9             Q.   Could you please list for me the
  10   interest that it is ALEA's position that

  11   policy order 63 serves?
  12             A.   As I stated earlier, we are a law

  13   enforcement agency, and we are preparing and

  14   issuing an identification document.            This
  15   document is used by law enforcement officers

  16   to identify the subject that they're dealing

  17   with.     It also identifies possible criminal

  18   activity or the identification of a possible

  19   criminal activity.        It gives them a

  20   description so they can confirm the person

  21   that they -- the person in the license is

  22   actually the person that they are dealing

  23   with.     It gives them the information they need

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 19 of 34




                                                                    56

   1   to make decisions on how to handle this person

   2   for arrest procedures, medical, emergency
   3   procedures, booking and retaining procedures,

   4   interviewing and questioning procedures, and

   5   as well as maintaining the actual physical
   6   identifiers of that person.

   7            Q.   Okay.    I'm going to try to say that

   8   back to you to make sure I didn't miss
   9   anything.     You let me know whatever it is I'm
  10   missing.      So I heard that the government's

  11   interest in policy order 63 are to assist
  12   officers in identifying the people who they're

  13   dealing with, to identify possible criminal

  14   activity, to provide information to make
  15   decisions for arrests and booking procedures,

  16   for interviewing and questioning procedures,

  17   for emergency medical procedures, and that the

  18   government also has an interest from policy 63

  19   in maintaining physical identifiers of license

  20   holders.      Is that all accurate?

  21            A.   Yes.

  22            Q.   And what did I miss?

  23            A.   I'm not sure.      Hopefully nothing.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 20 of 34




                                                                    58

   1            A.   Correct.

   2            Q.   And you would agree with that?
   3            A.   Yes.

   4            Q.   And -- I'm trying to make sure I

   5   have a thorough list.        So would this be the
   6   same as the assisting officers in identifying

   7   the subjects they're dealing with and

   8   maintaining physical identifiers?
   9            A.   Yes, sir.
  10            Q.   Okay.    It also says that an Alabama

  11   driver's license provides identification for
  12   law enforcement and administrative purposes,

  13   including but not limited to purposes related

  14   to arrests, detention, identification of
  15   missing persons or crime suspects, and the

  16   provision of medical treatment; is that right?

  17            A.   Yes.

  18            Q.   And you would agree with those

  19   interests?

  20            A.   Yes.

  21            Q.   It says here including but not

  22   limited to.      Are there any other law

  23   enforcement or administrative purposes you can

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 21 of 34




                                                                    59

   1   think of that policy order 63 serves?

   2            A.   I don't know if it -- I guess it
   3   would fall in there, but as far as identity

   4   fraud or identity theft as far as tracking

   5   someone that comes in and has -- comes in with
   6   an identity as say male and then they go

   7   through the process and they change their name

   8   and then they change their sex and basically
   9   have a whole new identity.         It's a way for us
  10   to link those identities.         We actually had a

  11   call from the district attorney's office a
  12   couple of weeks -- a couple of week's ago and

  13   they inquired -- as far as the subject's

  14   identity, they kept running the subject and
  15   said it came back as a Charles, and the

  16   subject was Jasmine and was female, and the

  17   autopsy report said a fully genital --

  18   genitals of a female.        And so they were

  19   questioning the processes, how they were

  20   getting this information, and if it was

  21   correct.      We went back to the original record

  22   and the subject did come in as a male, changed

  23   their name to a different name, and then not

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 22 of 34




                                                                    60

   1   too much longer after that, I think it was a

   2   year or so, changed their sex.           And so we were
   3   able to confirm with the DA's office that this

   4   was the person that they had who was

   5   previously this name but now died under this
   6   name.

   7             Q.   When you say that they ran the

   8   person, what does that mean?
   9             A.   When you say the -- are you
  10   referencing the district attorney's office

  11   or --
  12             Q.   Yes.     When you say the district

  13   attorney's office was running this person and

  14   the person came back as Charles, what would
  15   running the person mean?

  16             A.   I can't testify what they did.         I'm

  17   assuming they ran them through a criminal

  18   database.

  19             Q.   I see.    So the criminal database

  20   had the person's previous name --

  21             A.   Just had them as a -- yes, had them

  22   as Charles.

  23             Q.   Had the previous name as male sex.

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 23 of 34




                                                                    67

   1            Q.   How does that policy for what one

   2   must do to change the sex designation on a
   3   driver's license assist in providing a

   4   physical description?

   5            A.   It ensures that the physical
   6   features of that person are what's displayed

   7   on the license.

   8            Q.   And what physical features do you
   9   mean by that?
  10            A.   Well, if they are a male, they'll

  11   have male genitalia.        And if they're a female,
  12   they'll have female genitalia.

  13            Q.   When an officer is seeking to

  14   confirm that they are arresting the right
  15   person, do they typically look at that

  16   person's genitalia?

  17            A.   No.   But it will tell them and the

  18   booking personnel how they should separate

  19   them in the population.

  20            Q.   But at the moment of seeking to

  21   confirm the person's identity, typically a

  22   police officer wouldn't see the person's

  23   genitals, right?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 24 of 34




                                                                    68

   1            A.   No.

   2            Q.   If someone -- if an officer
   3   perceived somebody as male because that person

   4   had male pattern baldness and a beard and was

   5   wearing masculine clothing, would that person
   6   having a female sex designation on their

   7   license assist the officer in confirming a

   8   person's identity?
   9            A.   I don't know if it would assist,
  10   but if they were to be arrested it would

  11   definitely need to be known.
  12            Q.   So it might assist with the

  13   procedures after the arrest, but it wouldn't

  14   necessarily assist with confirming the
  15   identity at the time of the arrest?

  16            A.   The photo would.

  17            Q.   The photo would, but the female sex

  18   designation might not?

  19            A.   It should if it's -- could you ask

  20   the question one more time?

  21            Q.   So if there were a transgender man

  22   who has not gotten a male sex designation on

  23   his license but has transitioned from female

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 25 of 34




                                                                    69

   1   to male and that he wears masculine clothing

   2   and has masculine physical characteristics,
   3   such as male pattern baldness and a beard and

   4   is typically perceived by others as male, then

   5   would it help an officer to confirm that
   6   person's identity that his sex designation on

   7   his license would still be female?

   8            A.   It may not help in that situation,
   9   but that is still the physical characteristics
  10   of that person.

  11            Q.   In fact, wouldn't a female sex
  12   designation on the ID of somebody who the

  13   officer perceived as male raise suspicion in

  14   the officer that the person might not be who
  15   he thought he was?

  16            A.   That's speculation.       It's possible.

  17            Q.   Do Alabama law enforcement officers

  18   receive training on policy order 63?

  19            A.   No.

  20            Q.   Do Alabama law enforcement officers

  21   receive training on interacting with

  22   transgender members of the public?

  23            A.   I would have to speak to someone in

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 26 of 34




                                                                    71

   1            Q.   Do you have reason to think that

   2   Alabama's interest in law enforcement officers
   3   being able to identify people they're

   4   interacting with is different from the

   5   interests in those other states?
   6            A.   I'm not -- I don't know what other

   7   states require.

   8            Q.   Do you have any reason to think
   9   that Alabama has different needs than other
  10   states do in identifying people?

  11            A.   No.
  12            Q.   And Alabama doesn't consistently

  13   measure or require medical documentation of

  14   height before listing that attribute on a
  15   license, correct?

  16            A.   Correct.

  17            Q.   And it doesn't consistently measure

  18   or require medical documentation of weight

  19   before listing that attribute, right?

  20            A.   Correct.

  21            Q.   Does Alabama law require

  22   individuals to update the photos on their

  23   license when their appearance changes?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 27 of 34




                                                                    79

   1   municipal arresting officers.

   2             Q.   Okay.   And do the arrest -- I'm
   3   sorry.     Do the search procedures vary based on

   4   whether it's a state, county, or city law

   5   enforcement officer?
   6             A.   Yes.    It varies from agency to

   7   agency.

   8             Q.   And could you name -- which
   9   agency's search procedures or practices are
  10   you able to testify about today?

  11             A.   None.
  12             Q.   How do you know that policy order

  13   63 is, in fact, serving search procedures?

  14             A.   Well, it just -- it does.
  15             Q.   Explain to me how it does.

  16             A.   I mean, it tells you physically

  17   what -- who that person is and how that

  18   officer should handle them, if they have

  19   procedures in place to handle female subjects

  20   differently than male.        It also identifies

  21   that person for different detention

  22   facilities.      When they are booked into a

  23   facility as an officer you want to know that

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 28 of 34




                                                                    80

   1   the information that you're giving to them is

   2   correct.
   3            Q.   Is it your understanding that when

   4   agencies have policies that differ for

   5   searches based on whether the arrestee is
   6   female or male those policies refer

   7   exclusively to the person's genitals?

   8            A.   Yes.
   9            Q.   And what is the basis for that
  10   knowledge?

  11            A.   For the officer?
  12            Q.   How do you know that all of these

  13   different policies when they refer to female

  14   or male are referring to genitals?
  15            A.   I'm going off the information that

  16   we use based on the identifiers on the

  17   license.

  18            Q.   And I'm trying to figure out why

  19   it's important that the identifier on the

  20   license relates to genitals.          So how do you

  21   know that people's genitals are what matter

  22   for purposes of search procedures?

  23            A.   I'm not sure I understand your

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 29 of 34




                                                                    85

   1   that genitals are the most useful piece of

   2   information about sex for purposes of
   3   detention?

   4             A.   It is for our purposes for the

   5   driver's license.         I need you to define
   6   genitals to make sure my definition matches

   7   yours.

   8             Q.   So you testified that one interest
   9   the policy order 63 serves is to provide
  10   information to detention agencies, right?

  11             A.   Correct.
  12             Q.   What information is it that you

  13   intend to provide through policy order 63?

  14             A.   The physical characteristics of
  15   their sex.

  16             Q.   And which physical characteristics

  17   do you mean?

  18             A.   If they're a male, they have a

  19   penis.     And if they're a female, they have a

  20   vagina.

  21             Q.   And do you know of any reason why

  22   detention agencies would be more interested in

  23   whether someone has a penis or a vagina than

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 30 of 34




                                                                    86

   1   any other sort of information related to sex?

   2            A.   I don't know if they would be more
   3   interested, but I would say if they're putting

   4   them into a holding cell that they would want

   5   to know that information is accurate.
   6            Q.   So is it your understanding that

   7   detention agencies will place people into a

   8   holding cell based on whether they have a
   9   penis or a vagina?
  10            A.   No.   I'm saying I provide that

  11   information so they can make that decision on
  12   whether or not they want to put that

  13   individual in a different holding cell.

  14            Q.   Is there any reason that you know
  15   why it is more helpful to provide information

  16   about whether somebody has a penis or a vagina

  17   rather than any other type of information

  18   about their sex?

  19            A.   That's who they are physically.

  20   It's -- I mean, if that's who they are, then

  21   that's their physical characteristic, that

  22   they have those physical attributes.

  23            Q.   Do you know if any Alabama agencies

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 31 of 34




                                                                   101

   1   provision of emergency medical care was an

   2   interest that policy order 63 serves, right?
   3             A.   Yes.

   4             Q.   And can you tell me how policy

   5   order 63 serves that interest?
   6             A.   Emergency personnel, you know, when

   7   you provide them the driver's license they see

   8   whether they're dealing with a male or a
   9   female.
  10             Q.   And how does that assist them with

  11   providing medical care?
  12             A.   It gives them the information that

  13   they know who they're dealing with.

  14             Q.   Under what circumstances would
  15   emergency medical personnel rely on the sex on

  16   a driver's license rather than physical

  17   examination?

  18             A.   I'm not sure that they would.         It's

  19   just -- you know, it's a basic identifier for

  20   those personnel that are responding.

  21             Q.   In what circumstances would the

  22   health care that the person would receive vary

  23   based on the sex designation on their license?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 32 of 34




                                                                   102

   1            A.   That would be up to the emergency

   2   personnel, the responders.
   3            Q.   Are you aware of any circumstances

   4   where the sex designation on the license would

   5   change the medical treatment that someone
   6   might receive?

   7            A.   No.

   8            Q.   You mentioned earlier that it was
   9   important to have policy order 63 be
  10   consistent with the state policy for birth

  11   certificates; is that right?
  12            A.   Yes.

  13            Q.   Could you remind me of why having

  14   that consistency is important to the
  15   government?

  16            A.   We want to be consistent in

  17   providing -- with requiring the same types of

  18   documents when we're dealing with the same

  19   type of situation.

  20            Q.   Is consistency with Social Security

  21   records also important?

  22            A.   I'm not sure what information is in

  23   Social Security records.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 33 of 34




                                                                   107

   1   requirements for Alabama birth certificates,

   2   right?
   3            A.   Yes.    Maybe I -- did I answer

   4   that -- I may have missed -- did I answer

   5   incorrectly?      Yes, we are consistent with the
   6   State of Alabama's requirements to change the

   7   sex designation with our policy.

   8            Q.   Okay.    And why is it more important
   9   to ALEA to match the requirements for birth
  10   certificates than for say U.S. passports?

  11            A.   Well, we want to maintain
  12   consistency, but we want what is displayed on

  13   the document to be true.

  14            Q.   So is it ALEA's position that the
  15   information on U.S. passports is less likely

  16   to be true than the information on birth

  17   certificates?

  18            A.   I don't know.

  19            Q.   Could documentation from a doctor

  20   stating that someone had had clinical, but not

  21   necessarily surgical, treatment to change

  22   their sex provide a paper trail for purposes

  23   of driver's licenses?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-3 Filed 02/08/19 Page 34 of 34




                                                                   115

   1            Q.   Okay.    And do you personally

   2   believe that somebody who was assigned male at
   3   birth and who identifies as female and who has

   4   had sex reassignment surgery is a woman?

   5                 MR. CHYNOWETH:      Object to form.
   6            A.   Repeat the question, please.

   7            Q.   Do you personally believe that

   8   somebody who was assigned male at birth, who
   9   identifies as female, and who has had sex
  10   reassignment surgery is a woman?

  11                 MR. CHYNOWETH:      Object to the form.
  12            A.   Genetically they're a male.

  13   Physically they're a female.

  14            Q.   Okay.    And personally do you
  15   believe that somebody who was assigned male at

  16   birth and who identifies as female and who has

  17   not had sex reassignment surgery is a woman?

  18                 MR. CHYNOWETH:      Object to the form.

  19            A.   They are physically a male.

  20            Q.   So you don't believe that somebody

  21   is a woman in that circumstance?

  22            A.   Correct.

  23            Q.   And why is that?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
